Citation Nr: 1046588	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-21 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
appellant's service-connected low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The appellant had active service from March 1982 to May 1982.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  A review of the record reveals that service connection 
for lumbosacral strain was granted by rating action of December 
2002, assigned a 40 percent evaluation from September 2, 1998.  
By rating action of May 2004, an earlier effective date for the 
grant of service connection for lumbosacral strain was denied.   
The Veteran filed a Notice of Disagreement with that action.  In 
a rating action of March 2005, an earlier effective date of 
December 14, 1992, was granted, with a 10 percent rating 
assigned; a 40 percent evaluation was assigned from June 1, 1998.  

The Board notes that in his December 2005 Substantive Appeal (VA 
Form 9) the appellant noted that he was only disagreeing with the 
40 percent rating assigned for his low back disability from June 
1, 1998.  Accordingly, the Board finds that the 10 percent rating 
assigned from December 14, 1992, is not on appeal.  

In April 2009 the appellant testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record and has been associated with the claims 
file.

The Board remanded the appellant's claim for further development 
in May 2009.  The requested development has been completed and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).




FINDING OF FACT

The appellant's service-connected low back disorder is manifested 
by chronic low back pain and significant limitation of motion, 
but there is no objective evidence indicating that the 
appellant's disability was productive of severe impairment, that 
the appellant has any form of ankylosis, that there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months, or that there is any chronic 
neurologic deficits related to the appellant's service-connected 
low back disorder.   


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for the 
appellant's service-connected low back disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a including Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003), Diagnostic Code 5293 (effective prior to and 
on September 23, 2002), and Diagnostic Codes 5237, 5242, 5243 
(effective on September 26, 2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the appellant dated November 2003, November 2005, 
April 2006, February 2008, November 2008, July 2009 and May 2010.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, however, finding 
that VA is not required to tailor § 5103(a) notice to individual 
veterans or to notify them that they may present evidence showing 
the effect that worsening of a service-connected disability has 
on their employment and daily life for proper claims 
adjudication.  For an increased rating claim, section § 5103(a) 
now requires that the Secretary notify claimants generally that, 
to substantiate a claim, they must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual veterans is no longer required in 
increased compensation claims).  

With regard to the appellant's claim, the Board notes that the 
November 2008 letter from the RO to the appellant met the 
requirements of Vazquez-Flores.  This was followed by 
readjudications in a December 2008 and September 2010 
Supplemental Statements of the Case (SSOCs).  Accordingly, the 
notice timing error did not affect the essential fairness of the 
adjudication.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  In addition, the 
appellant and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal and have not argued that 
any errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the appellant in the 
adjudication of his appeal.  Therefore, the Board finds that the 
RO has satisfied the duty to notify and the duty to assist and 
will proceed to the merits of the appellant's appeal.

The appellant has claimed entitlement to a rating in excess of 40 
percent for his service-connected low back disorder.  
Essentially, he contends that the rating currently assigned does 
not reflect the severity of that condition.  

Disability evaluations are determined by evaluating the extent to 
which an appellant's service-connected condition adversely 
affects his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify various disabilities and the criteria for specific 
ranges.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 
Vet. App. 589 (1991).  If two disability evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the appellant.  38 C.F.R. § 4.3. While the appellant's 
entire history is reviewed when assigning a disability 
evaluation, where service connection has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.

It should also be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

The appellant first claimed entitlement to service connection for 
low back pain in December 1992.  A March 1993 rating decision 
denied entitlement to service connection, finding that there was 
no evidence of a permanent disability as a result of the 
appellant's active duty training.  A March 1994 rating decision 
continued that denial.  The appellant filed a Notice of 
Disagreement (NOD) with that decision in August 1994.  The RO 
issued a Statement of the Case (SOC) in February 1995 and the 
appellant filed a Substantive Appeal (VA Form 9) in March 1995.  
In a November 1996 decision the Board denied the appellant's 
claim, finding that new and material evidence had not been 
submitted.  In September 1997 the United States Court of Veterans 
Appeal granted a joint motion to vacate the Board's November 1994 
decision. In April 1998 the Board remanded the appellant's claim 
for further development, noting that it had previously 
mischaracterized the issues on appeal and failed to afford the 
appellant an adequate opportunity to provide evidence and 
argument.

In August 1998, after accomplishing the requested development, 
the RO issued a Supplemental Statement of the Case (SSOC) 
continuing the earlier denials of entitlement to service 
connection for a low back disorder.  This decision was affirmed 
in a December 1998 Board decision, which found that there was no 
evidence of a current low back disability.  A rating decision in 
July 1999 also denied entitlement to service connection for a low 
back disorder.  The appellant filed a Notice of Disagreement 
(NOD) with this decision in August 1999.  The RO issued a 
Statement of the Case (SOC) in March 2000, finding that new and 
material evidence had been presented, but denying entitlement to 
service connection on a de novo basis.  The appellant submitted a 
Substantive Appeal (VA Form 9) in May 2000.  

In a December 2002 rating decision the RO granted entitlement to 
service connection for lumbosacral strain and assigned a 40 
percent rating effective from September 2, 1998.  In August 2003 
the appellant filed for entitlement to an earlier effective date 
for his service-connected lumbosacral strain.  That claim was 
reviewed and the RO issued a Rating Decision in May 2004 denying 
entitlement to an earlier effective date.  The appellant 
submitted a Notice of Disagreement (NOD) with that rating 
decision in June 2004.  In March 2005, in a Decision Review 
Officer Decision, the RO granted entitlement to an effective date 
of December 14, 1992, the date that the appellant first claimed 
entitlement to service connection for that condition.  A 10 
percent rating was assigned from December 14, 1992, and a 
40 percent rating was assigned effective June 1, 1998.  This 
decision was considered a full grant of the benefits sought on 
appeal.  

In April 2005 the appellant submitted another Notice of 
Disagreement (NOD), indicating that he was not satisfied with the 
rating assigned.  The RO issued a Statement of the Case (SOC) in 
May 2005 and the appellant filed a Substantive Appeal (VA Form 9) 
in December 2005, perfecting his appeal on that issue and 
indicating that he disagreed with the 40 percent evaluation 
assigned.  In May 2009 the Board remanded the appellant's claim 
for further development.  The requested development has been 
completed and no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

The evidence of record in this case includes private treatment 
records, VA treatment records, VA examination reports and both 
written and verbal statements from the appellant.  

Private treatment records from June 1998 from Scott & White 
indicate that the appellant reported a flare of his chronic 
recurrent lower back pain from a few weeks ago.  The examiner 
stated that the appellant was ambulatory and in no acute 
distress.  Physical examination indicates that the appellant 
claimed a little bit of discomfort on palpation of the back, but 
that it was quite minimal.  Good flexion, extension and rotation 
were noted.  Straight leg raising was negative and deep tendon 
reflexes were bilaterally equal.  Follow-up from later that 
month, including radiographic imagery, indicated very mild 
degenerative changes, including slight lordosis and small spur 
formation from the margin of the vertebra.  There was no fracture 
and both disc spaces and the sacroiliac joints were normal.  Good 
flexion, extension and rotation were again indicated.  Additional 
treatment records from July 1998 through September 2001 indicate 
consistent symptomatology.  A letter from a physician at Scott & 
White from October 2001 indicates that the appellant's symptoms 
remained essentially unchanged with regard to his lower back.  

The appellant was afforded a VA examination in November 2002.  
During this examination the appellant stated that he suffered 
from pain, stiffness, weakness, fatigue, lack of endurance and 
lack of stability associated with his low back.  He also stated 
that he has flare-ups that cause severe pain and last for three 
days.  Range of motion studies revealed forward flexion to 5 
degrees, extension to 5 degrees and left and right lateral 
flexion to 5 degrees.  The appellant stated that he is unable to 
walk on his toes or heels and that he cannot squat.  Painful 
motion and fatigability against mild resistance were noted.  The 
examiner noted that there was no evidence of muscle atrophy, 
rigidity, spasm or wasting.  Palpation of the paravertebral 
processes revealed tenderness in the musculature of the back, not 
of the paraspinous processes.  X-rays revealed minimal 
degenerative changes and the examiner diagnosed the appellant 
with lumbar spinal strain and minimal degenerative joint disease.  

Subsequent private treatment records from Scott & White show 
continued treatment throughout 2002 with a flare-up reported in 
December 2002.   Treatment records from 2003 also show continued 
treatment.  In April 2003 the appellant denied any radiculopathy 
symptoms.  Radiographic imagery from that time shows no acute 
fractures or dislocations.  Mild degenerative changes were 
present with small osteophyte formation demonstrated.  Mild 
tenderness to the lower paraspinal muscles was noted.  Records 
from September 2003 and December 2003 also show complaints of 
continued back pain.  

VA treatment records from November 2003 indicate that the 
appellant complained of pain in his back that he rated 10 out of 
10.  The examiner indicated that there was tenderness on 
palpation of the lumbar paraspinal muscles bilaterally.  No 
radicular symptoms were noted.  Subsequent VA treatment records 
from 2004 and 2005 indicate continued complaints of low back 
pain.  

A December 2005 letter from one of the physicians at Scott & 
White indicates that he recommended the appellant continue his 
current program of exercise and medication, as well as 
intermittent physical therapy.  He also indicated that the 
appellant is only able to lift less than ten pounds and can only 
stand or run for very limited periods of time.  He concluded that 
the appellant was medically disabled.  Another similar letter was 
submitted in May 2007.  

In February 2006 the appellant was afforded a VA examination.  
During that examination the appellant complained stated that he 
has central low back pain which he rated a 9 out of 10.  He 
indicated that there is occasional distribution into the left 
lower extremity.  He also stated that sitting for more than 10 
minutes causes pain aggravation and that he has had two separate 
incapacitating episodes in the past year requiring three days of 
bed rest each.  The appellant stated that this was partially 
prescribed by a physician and partially at his own judgment, but 
did not elaborate.  Physical examination indicated that the spine 
was symmetrical.  The appellant's posture was kyphotic and gait 
was guarded.  Range of motion studies indicate that flexion was 
to 90 degrees, extension was to 30 degrees, right and left 
lateral flexion were to 30 degrees and right and left lateral 
rotation were to 30 degrees.  Pain limited flexion by an 
additional 45 degrees and extension, right and left lateral 
flexion and right and left lateral rotation each by an additional 
10 degrees.  No additional change in range of motion was noted on 
repetitive use and there was no paralumbar muscle spasm.  There 
was tenderness central in the lumbosacral region but no other 
postural abnormalities.  The examiner noted that sensory was 
intact and that there was no muscular atrophy.  The examiner 
diagnosed the appellant with lumbosacral strain due to 
degenerative disc disease and joint disease of the lumbosacral 
spine.  He stated that there was no neurologic deficit noticed, 
but that functional loss due to increased limitation of motion 
included forced bed rest.  

The appellant was granted another VA examination in July 2006.  
During that examination the appellant reported constant sharp 
pain at the center of his lower back with intermittent pain 
radiating down his lower back.  Physical examination indicated 
that the appellant was in no acute distress.  The examiner noted 
that the appellant's gait was not antalgic.  He also stated that 
the appellant used a cane, but was able to walk without it and 
had to be reminded to bring it with him.  The lumbar spine was 
negative for edema, ecchymosis, or erythema and was nontender.  
Normal curvature and symmetry of the spine was noted without 
spasms or guarding.  Straight leg raise tests were negative 
bilaterally.  Range of motion studies revealed that flexion was 
to 85 degrees, extension was to 30 degrees, left and right 
lateral flexion were to 20 degrees and left and right rotation 
were to 30 degrees.  No additional limitation due to pain, 
fatigue, incoordination, weakness or lack of endurance were noted 
with repetition of movement and the examiner noted that the 
appellant was observed to sit at 90 degrees of flexion without 
discomfort.  The examiner stated that there were no postural 
abnormalities or fixed deformity.  Neurological examination did 
not show any abnormalities and the examiner stated that the 
appellant's condition has not caused any episodes of 
incapacitation during the past 12 months.  Radiographic imagery 
showed minimal degenerative changes of the lumbar vertebrae and 
normal intervertebral spaces and pedicles.  The examiner 
diagnosed the appellant with chronic lumbosacral strain and 
degenerative disc disease with results, and noted that the 
appellant showed improvement when compared to the previous VA 
examination.  

Private treatment records from Scott & White from October 2007 
indicate that the appellant reported increased back pain.  
Radiographic imagery noted diffuse disc and facet degenerative 
changes with anterior osteophytosis extending from the vertebral 
bodies.  No significant loss of intervertebral disc or vertebral 
body height was seen and no subluxation was noted.  

The appellant was provided an additional VA examination in 
December 2007.  During that examination the appellant reported 
constant low back pain radiating into both legs.  He rated the 
pain as 9 out of 10, but stated that it becomes 10 out of 10 with 
prolonged sitting or standing, lasting for half the day.  The 
appellant reported that he uses a cane and a brace, can only walk 
roughly 10 yards and has frequent falls.  The appellant stated 
that he needs assistance with bathing and dressing, but that he 
is otherwise able to do activities of daily living.  Range of 
motion studies indicate that flexion was to 30 degrees, extension 
was to 10 degrees, left and right lateral flexion were to 20 
degrees and left and right rotation were to 20 degrees.  The 
examiner noted that the appellant noted pain at the end of his 
range of motion, but that there was no change in motion upon 
repeated and resisted testing of the spine.  The examiner also 
noted that there was no objective evidence of painful motion, 
spasm, weakness, guarding or tenderness, that the spinal contour 
was preserved and the appellant had a normal gait.  No postural 
abnormalities or deformities were noted.  Neurological 
examination did not indicate abnormalities and the examiner 
stated that there were no incapacitating episodes noted in the 
past 12 month period.  

In October 2008 the appellant was scheduled for a VA general 
medical examination.  During that examination the appellant 
reported that his low back pain was at a level of 9 out of 10.  
The examiner noted that the appellant was wearing a lumbar brace.  
Physical examination indicated an unstable posture and gait 
assisted with a cane.  The examiner also noted that the appellant 
was observed trailing the walls when walking.  Muscoskeletal 
examination indicated that forward flexion was to 25 degrees, 
where the appellant related having a sharp pain and stopped 
bending forward.  Extension was to 10 degrees and right and left 
lateral rotation were to 15 degrees.  No muscle spasm or atrophy 
was noted.  The examiner diagnosed the appellant with moderately 
severe to severe lumbosacral strain with degenerative disc 
disease.  A June 2009 addendum noted that private radiographic 
imagery from February 2008 indicated disc degenerative change and 
facet osteoarthritis at the lower lumbar spine with no evidence 
of disc herniation or significant central canal or neural 
foraminal narrowing. 

In April 2009 the appellant testified at a hearing before a 
Veterans Law Judge.  During that hearing the appellant reported 
problems going to the bathroom, moving around, and doing things 
for himself.  The appellant also stated that he has daily 
incapacitating episodes where he has to lie down for four to six 
hours and that he uses a cane and back brace.  Sleep disturbance, 
including waking up in pain, was also reported.  

The appellant was afforded another VA examination in September 
2009.  During that examination the appellant stated that he takes 
prescription pain medication, creams and a TENS unit to manage 
his back pain.  The appellant also stated that he had been using 
a back brace for the past 5-6 years and reported experiencing 
fatigue, decreased motion, stiffness, weakness and pain in the 
lumbar spine, which radiates down both legs.  The appellant 
reported a history of urinary incontinence, erectile dysfunction, 
paresthesias, leg weakness, falls and unsteadiness and indicated 
that he was only able to walk a quarter of a mile.  On physical 
examination the examiner noted that the appellant's posture and 
head position were normal and that the spine was symmetrical in 
appearance.  A propulsive gait, with neck and upper body torso in 
forward leaning motion due to pain guarding, was noted.   No 
abnormal spinal curvature was noted and there was no evidence of 
any ankylosis of the thoracolumbar spine.  Range of motion 
studies for the thoracolumbar spine revealed flexion to 50 
degrees, extension to 10 degrees, left and right lateral flexion 
to 20 degrees and left and right lateral rotation to 20 degrees.  
The examiner stated there was objective evidence of pain 
following repetitive motion, but that he was unable to test if 
there were additional limitations because the appellant had 
increased pain during the initial thoracolumbar range of motion 
and had to sit following initial testing.  The examiner diagnosed 
the appellant with mild degenerative joint disease of the lumbar 
spine and noted that the subjective evidence far outweighed the 
objective evidence of disability.  

The most recent VA examination on record is from June 2010.  
During this examination the appellant stated that over the past 
year the pain affecting his low back and extremities has become 
progressively worse.  The appellant reported numerous symptoms, 
which he associated with his low back disorder.  On physical 
examination the examiner noted no abnormal spine curvature, but 
did indicate that the appellant had a propulsive gait.  Guarding, 
pain and tenderness of the thoracic sacrospinalis severe enough 
to cause abnormal gait were indicated.  Range of motion studies 
and neurologic testing were consistent with the previous VA 
examination.  The examiner reported that the appellant's 
degenerative arthritis of the lumbar spine is not causing any 
neurological deficits as evidenced by the sensory, motor and 
reflex exam, which is in concurrence with the earlier 
examination.  In an August 2010 addendum the examiner stated that 
normal electromyographic studies indicated no evidence peripheral 
neuropathy in the lower extremities, no evidence of lumbar 
radiculopathy and no evidence of plexopathy in the right lower 
extremity.  A bilateral lumbar paraspinal EMG also indicated 
results within normal limits.  

The Board notes that the appellant has also submitted records 
from the Social Security Administration.  There records are 
consistent with the findings reported above.  

The Board observes that the schedular criteria for rating spinal 
disabilities have been amended twice since the appellant first 
filed his claim, first in September 23, 2002, and again effective 
on September 26, 2003.  When the rating criteria are amended 
during the course of the appeal, the Board considers both the old 
and the current schedular criteria.  However, should an increased 
rating be warranted under the revised criteria, that award may 
not be made effective before the effective date of the change.  
VAOPGCPREC 3-2000.

Under the "old" rating criteria for 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, arthritis due to trauma established by x-
ray findings is rated as degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, for evaluation 
limitation of motion of the lumbar spine, a 10 percent rating was 
warranted for slight limitation of motion of the lumbar spine, a 
20 percent rating was warranted for moderate limitation of motion 
of the lumbar spine, and a 40 percent rating was warranted for 
severe limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2002). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
rating was warranted for lumbosacral strain with characteristic 
pain on motion.  A 20 percent rating was warranted for 
lumbosacral strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position.  
A 40 percent rating was warranted for lumbosacral strain that was 
severe, with listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward bending 
in a standing position, loss of lateral motion with 
osteoarthritis changes, and narrowing or irregularity of the 
joint space; a 40 percent evaluation was also warranted when only 
some of these symptoms were present if there was also abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2002). 

Under Diagnostic Code 5285, a 60 percent rating was warranted for 
a fracture of the vertebra without cord involvement but leading 
to abnormal mobility requiring a neck brace and a 100 percent 
rating was warranted for a fracture with cord involvement 
requiring long leg braces or being bedridden.  

Under Diagnostic Code 5286, a 60 percent rating was warranted for 
complete ankylosis of the spine at a favorable angle and a 100 
percent rating was warranted for complete ankylosis of the spine 
at an unfavorable angle.  

Under Diagnostic Code 5289, a 40 percent rating was warranted for 
ankylosis of the lumbar spine at a favorable ankle and a 50 
percent rating was warranted for ankylosis of the spine at a 
unfavorable angle.

As to Diagnostic Codes 5285, 5286 and 5289, the medical evidence 
presented above does not suggest that the appellant has had a 
fractured lumbar vertebra.  In addition, there is no evidence 
that the appellant has ever had any form of ankylosis with regard 
to his low back.  Accordingly, a higher evaluation is not 
warranted for the appellant's low back disorder under Diagnostic 
Codes 5285, 5286 or 5289 for any time during the pendency of his 
appeal.  As to Diagnostic Codes 5292 and 5295, the Board notes 
that neither of these diagnostic codes provide for a rating in 
excess of 40 percent and accordingly those diagnostic codes may 
not be used to assign a higher rating.  

Under the old criteria the appellant's low back disability could 
also be evaluated under Diagnostic Code 5293, which sets forth 
the criteria for rating intervertebral disc syndrome.  Under that 
code, a 40 percent rating was assigned for intervertebral disc 
syndrome that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent rating is assigned for 
intervertebral disc syndrome which is pronounced with persistent 
symptoms compatible with sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or other 
neurologic findings appropriate to the site of diseased disc and 
little intermittent relief.  38 C.F.R. § 4.71, DC 5293.  A rating 
in excess of 40 percent is not warranted under Diagnostic Code 
5293 because there medical evidence of record does not show 
symptoms compatible with sciatic neuropathy. 

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome were amended to evaluate the 
disorder either on the total duration of incapacitating episodes 
resulting from intervertebral disc syndrome over the past 12 
months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever methods results in the higher evaluation.  A 10 percent 
rating was warranted for intervertebral disc syndrome having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A rating of 20 percent was warranted 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A rating of 40 percent was 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  Finally, a rating of 
60 percent was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  This regulation was again 
slightly revised in September 2003.  

The Board notes that for the purposes of a rating under 
Diagnostic Code 5293, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  There is no indication in the medical record that a 
physician has ever prescribed the appellant bed rest for his low 
back disorder at any time since the effective date of the revised 
criteria, and the appellant does not appear to have claimed such.  
Accordingly, the evidence does not warrant an evaluation in 
excess of 40 percent under this diagnostic code.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  The reclassified diagnostic codes includes 
5263 (sacroiliac injury and weakness), 5237 (lumbosacral strain), 
5242 (degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  68 Fed. Reg. 51454 (Aug. 27, 
2003).  The code for intervertebral disc syndrome (DC 5243), 
permits rating under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher rating when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 5242, 
5243 (2010). 

The regulatory revisions set forth in the General Rating Formula 
for Diseases and Injuries of the Spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by results of injury or disease 
as follows:

      Unfavorable ankylosis of the entire spine (100 percent); 

      Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent); 

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent); 

Forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spine contour 
such as scoliosis, reversed lordosis or abnormal kyphosis 
(20 percent); 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees, or muscle spam, guarding or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour, or vertebral body fracture with loss of 50 
percent or more of the height (10 percent).  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine (2010). 

The General Rating Formula for Diseases and Injuries of the Spine 
also provides that any associated objective neurologic 
abnormalities are evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1). 

After examining the evidence the Board finds that a rating in 
excess of 40 percent is not warranted for any point during the 
appeal period.  The Board has evaluated the appellant's back 
disorder under multiple diagnostic codes to determine if there is 
any basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of the 
appellant's ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).  
In this case, the Board finds that the medical evidence of record 
does not demonstrate that the appellant has been diagnosed with 
any form of ankylosis, as required for a rating in excess of 
40 percent under The General Rating Formula for Diseases and 
Injuries of the Spine.  

In regard to chronic neurologic manifestations of the lower back 
disability, the relevant medical evidence indicates that the 
appellant does not have objective evidence of neurological 
impairment.  Specifically, the June 2010 VA examination and 
August 2010 addendum specifically indicate that the appellant's 
degenerative arthritis of the lumbar spine is not causing any 
neurological deficits.  In consideration of these findings, it is 
the Board's judgment that the appellant does not manifest chronic 
neurologic deficiencies as a result of his low back disorder.  

Accordingly, the Board observes that the criteria for a rating in 
excess of 40 percent have not been met for any point during the 
period on appeal.  Consequently, the Board finds that there is a 
preponderance of evidence against the appellant's claim of 
entitlement to an increased rating and that claim is denied.  

The Board has also considered entitlement to an extraschedular 
evaluation.  An extraschedular evaluation is warranted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating under 
38 C.F.R. § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service.  Thun v. Peake, 22 Vet. App. 111.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonable describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization"). 

In this case, it is not disputed that the appellant is limited as 
a result of his back disability.  However, the medical evidence 
fails to show a unique or unusual disability picture with regard 
to the appellant's low back disorder that would render the 
schedular criteria impractical.  As such, the Board finds that 
the schedular evaluation in this case is not impractical; and a 
referral to the Director of Compensation and Pension is therefore 
not warranted.  


ORDER

Entitlement to a rating in excess of 40 percent for the 
appellant's service-connected low back disorder is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


